                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

          Karen Sue Blum,             )              JUDGMENT IN CASE
                                      )
             Appellant,               )               3:19-cv-00048-RJC
                                      )
                 vs.                  )
                                      )
         AB. Burton Shuford,          )
              Appellee.               )

 DECISION BY COURT. This action having come before the Court and a decision having
been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 27, 2019 Order.

                                               September 27, 2019




         Case 3:19-cv-00048-RJC Document 7 Filed 09/27/19 Page 1 of 1
